DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 08/24/2021 has been entered. Claims 1 and 3-4 have been amended, claims 2 and 6 have been cancelled, and no claims have been added. Accordingly, claims 1, 3-5, and 7 are pending and are under examination.
	The amendment to claim 3 and cancellation of claim 6 obviates the previous 112(b) rejections, which are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 was filed before the mailing date of the Non-Final Rejection on 05/27/2021, but after the Non-Final Rejection was completed and sent for mailing (i.e., the IDS crossed the Non-Final during mailing). Although not considered in the previous Office Action, the IDS is considered herein. 
The IDS submitted on 08/24/2021 was filed after the mailing date of the Non-Final Rejection on 05/27/2021. Both submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
1 is objected to because of the following informalities: The limitation “wherein particle size of the precipitates are smaller” in lines 9-10 should be “wherein the particle size of the precipitates is smaller”
Appropriate correction is required.
Claim Interpretation
Claim 1 requires that the fracture elongation “exceed[s] 30%”. In the interest of compact prosecution, claim 1 will be interpreted such that the magnesium alloy has a fracture elongation of 30% or more. Absent evidence to suggest that an open-ended lower bound of 30% is patentably distinguished from a closed-ended lower bound of 30%, the lower bound of the claimed “exceeding 30%” limitation will be interpreted as being 30% (closed-ended bound).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN105256213A; of record) in view of Bayer et al. (US20140200652A1; of record) and Decker et al. (US 20160022863 A1; cited in 08/24/2021 IDS).
	Regarding claim 1:
	Chen discloses a biomedical Mg-Zn-Zr-Mn magnesium alloy containing the following overlapping composition:
Element (wt %)
Instant claim 1
(consisting of)
Chen 
(Abstract)
Zn
0.95-2.00
1.5-5
Zr
0.05 to <0.30
0.1-1.5
Mn
0.05-0.20
0.1-3
Mg
and unavoidable impurities
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claimed content of each of Fe, Ni, Co, and Cu being impurities in an amount of less than 10 ppm (0.001%), Chen teaches that the impurity content is 0.01% [0018], which is close, but not overlapping with the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
However, Chen discloses that the alloy only contains Mg, Zr, Zn, and Mn and unavoidable impurities (Abstract); Chen explicitly states that “Except for Mg, Zn, Zr, Mn, all other elements are in the form of impurities” [0030]. As such, it is understood that any other 
Although Chen does not explicitly teach that the magnesium alloy does not contain precipitates each having a particle size of smaller than 100 nm, Chen teaches that the alloy undergoes an artificial aging strengthening treatment which comprises a solid solution treatment [0017]. Thus, it is prima facie expected that all of the alloying constituents (Zn, Zr, and Mn) are in solid solution with the magnesium, which means that it is prima facie expected that there would be an absence of any precipitates. The solid solution phase (i.e. the primary structure constituting the alloy) meets the claimed “matrix phase”. Furthermore, Chen teaches that Mn forms high melting point compounds with impurities, which precipitate at the bottom during the smelting process, and that Mn plays a role in impurity removal [0066]; suggests that if there are any impurities, they will precipitate, but will precipitate in such a way (settling at the bottom of the melt) that they can be removed. Therefore, even if there are any precipitates in the final alloy, it is prima facie expected that they are present in quantities/sizes so small that they would be within the claimed range of smaller than 100 nm. A solution means a phase in which a solute is completely dissolved in a main phase (i.e. a matrix phase); anything not dissolved in the main phase is considered a precipitate. Thus, the alloy of Chen necessarily only contains a matrix phase (the magnesium alloy) and the precipitates as discussed above, which meets the claimed limitation of the magnesium alloy ‘consisting of’ language.
	Chen is silent regarding the matrix phase having a particle size distribution with an average crystal particle size from 1.0 to 3.0 µm and a standard deviation of 0.7 or smaller.
prima facie is expected to overlap with the claimed standard deviation of 0.7 or smaller. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In the case in which the standard deviation of Bayer does not overlap with the claimed standard deviation, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Bayer further teaches that Zr is a very effective grain refining element, and that the fine grain size leads to an increase in the tensile strength, without lowering the strain [0020].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the grain size of Bayer, as doing so would allow for fine grain sizes which leads to an increase in tensile strength without lowering the strain.
	
	Chen and Bayer are silent regarding the fracture elongation exceeding 30% measured in according with JIS Z2241.
	Decker discloses a microalloyed magnesium material (Abstract), and that the magnesium material has an elongation percentage in the range of 15 to 35% which overlaps with the claimed prima facie expected for the elongation measurements to also be in accordance with JIS Z2241 in view of the property of “elongation” being the same. Furthermore, Decker demonstrates the relationship between % warm reduction on the tensile properties of the magnesium alloy in Table VII. Table VII demonstrates a significant increase in the elongation from 8% to 30% with an increase in the reduction % of 37% to 77%, respectively (Table VII). Thus, it is prima facie expected that subjecting the magnesium alloy of Chen in view of Bayer to the processing condition(s) of Decker, particularly higher percentage reduction to refine the grain structure [0071], [0076], [0084], would result in the claimed elongation of “exceeding 30%” (see Claim Interpretation section for interpretation of 30% bound). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Bayer with the high warm reduction % of Decker, in order to refine the grain structure and predictably improve the elongation (Table VII; para. 0031).
	Regarding claims 3:
	Chen and Bayer teach the method as applied to claim 1 above. 
With regard to the magnesium alloy not containing rare-earth elements and aluminum, Chen teaches that the impurity content is 0.01% [0018], which is close, but not overlapping with the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Except for Mg, Zn, Zr, Mn, all other elements are in the form of impurities” [0030]. As such, it is understood that any other elements would be considered as impurities, and would therefore be obvious to one of ordinary skill in the art to exclude other elements, such as rare-earth elements and aluminum, as much as possible. This can be achieved by using, for example, higher purity starting materials [0018], [0030].
Regarding claim 4:
Chen, Bayer, and Decker teach the method as applied to claim 1 above.
Chen and Bayer are silent regarding the fracture elongation of the magnesium alloy being above 30% (as required by claim 1; see Claim Interpretation section above for interpretation) and 50% or less as required by claim 4.
As discussed in the rejection of claim 1 above, Decker discloses a microalloyed magnesium material (Abstract), and that the magnesium material has an elongation percentage in the range of 15 to 35% which overlaps with the claimed range of “50% or less” (and exceeding 30% as required by claim 1). Although Decker is silent regarding the measurement being performed in accordance with JIS Z2241, it is prima facie expected for the elongation measurements to also be in accordance with JIS Z2241 in view of the property of “elongation” being the same. Furthermore, Decker demonstrates the relationship between % warm reduction on the tensile properties of the magnesium alloy in Table VII. Table VII demonstrates a significant increase in the elongation from 8% to 30% with an increase in the reduction % of 37% to 77%, respectively (Table VII). Thus, it is prima facie expected that subjecting the magnesium alloy of Chen in view of Bayer to the processing condition(s) of Decker, particularly 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Bayer with the high warm reduction % of Decker, in order to refine the grain structure and predictably improve the elongation (Table VII; para. 0031).
Regarding claim 5:
Chen, Bayer, and Decker teach the method as applied to claim 1 above. 
Chen further teaches that the tensile strength ranges from 245-275 MPa (see Table 1 in original Chinese document), which overlaps with the claimed range of 250-300 MPa; the yield strength (i.e. proof strength) ranges from 190-240 MPa (see Table 1 in original Chinese document) which overlaps with the claimed range of 145-220 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Although Chen is silent regarding the values being measured in accordance with JIS Z2241, these properties are prima facie expected to be the same or substantially similar when measured in accordance with JIS Z2241.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).

Regarding claim 7:
Chen, Bayer, and Decker teach the method as applied to claim 1 above. Chen further teaches that the magnesium alloy is a bio-medical magnesium alloy that can be used as an implant for the human body (Abstract), which meets the claimed “medical device comprising a metal member”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/506,298 (reference application), hereinafter “ ‘298”. Although the claims at issue are not identical, they are not patentably distinct from each other because the ranges of the compositions and mechanical properties overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1 of the present application (17/138,492, hereinafter “ ‘492”) is obvious over claims 1-2, 5-6, and 11-12 of ‘298. As discussed in the Claim Interpretation section above, the fracture elongation lower bound of 30% is interpreted as being a closed-ended bound, and therefore has endpoint overlap with the upper bound of 30% in claims 6 and 12 of ‘298.
Claim 3 of ‘492 is obvious over claims 4 and 10 of ‘298.
Claim 4 of ‘492 is obvious over claims 6 and 12 of ‘298.
Claim 5 of ‘492 is obvious over claims 6 and 12 of ‘298.
Claim 7 of ‘492 is obvious over claims 8 and 14 of ‘298.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
The applicant’s arguments regarding aging requiring a certain amount of impurities (see end of page 5 to first paragraph of page 6 of arguments) is respectfully not found persuasive, because by definition, an impurity is a material which is preferably removed as much as possible; Chen teaches precipitating the impurities so that they can be removed [0066]. Aging-based precipitation refers to precipitation of alloying constituent compounds (in this case, compounds based on Mg, Zn, Zr, and Mn) which were previously in solid solution due to the solution heat treatment, not precipitation of impurities, which is a process that occurs when the metal is in the molten (i.e. liquid, not solid) phase/being smelted [0066].
	With regard to the arguments directed to Chen’s elongation (see page 6 of arguments), this is remedied by the new reference of record, Decker, who renders obvious the act of improving elongation by increasing the reduction %.
before it is subjected to the surface treatment(s); for example, [0041] states “the surface to be treated comprises or consists of a grain structure having a mean grain size of…≤5 µm”; [0095] states “In this method for producing a microstructured surface, the surface of the magnesium alloy to be treated is characterized in particular by a grain structure having to a mean grain size of 1 to 10 µm, preferably of 1 to 7 µm, still more preferably of 1 to 5 µm, and most preferably of 2 to 4 µm”. The nature of electropolishing or pickling treatments is such that the surface characteristics after the treatment are highly dependent on the surface characteristics before the treatment, as well as the grain characteristics at the surface before the treatment (which would also be indicative of the grain characteristics of the alloy as a whole).
In response to applicant's argument that if the skilled artisan would combine Chen with Bayer, the result would be to modify the surface characteristics of Chen’s alloy with a pickling process and an electropolishing process (see second full paragraph on page 7 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, as discussed in the rejection of claim 1 above, Bayer further teaches that Zr is a very effective grain refining element, and that 
The applicant’s argument that the final product would still have the elongation properties of Chen (see last three paragraphs on page 7 of arguments) is not found persuasive, because as discussed in the new rejection above, this property would be obvious by the new combination of references including Decker.
	The arguments directed to the Double Patenting rejection (see page 8 of arguments) are not found persuasive; although the applicant has amended the claims, the claims remain obvious due to the substantial similarity of the claimed subject matter; with respect to the elongation, the claimed lower bound of 30% has endpoint overlap with the claimed upper bound of 30% in the copending application (see Double Patenting section above). The claimed particle size of the precipitates and grain size in the instant application still overlaps with the claimed particle size of the precipitates and grain size in the copending application. Thus, the Double Patenting rejection is currently maintained.
Citation of Pertinent Prior Art
Westengen et al. (US 20090090479 A1) discloses the relationship between elongation vs. average grain diameter of pure Mg and an Mg-alloy (Fig. 3, para. 0073).
	Luo et al. (US 20090116994 A1) discloses the relationship between extrusion speed and elongation of an Mg alloy (Fig. 2, para. 0025).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731